Title: To Alexander Hamilton from John B. Church, 5 April 1786
From: Church, John B.
To: Hamilton, Alexander



My Dear Sir
London April 5th 1786

I am in your Debt and have to thank you for your Letters of the 24 Novr. 6 Decr. & 1st Feby. I left Directions at Sir Robt. Herries’s that in Case the Baron Polnitz did not Pay the Bill you had drawn on him to send the Holder of it to me and that I would take it up for your Honor, as I have heard nothing from them since I hope it is Paid. Your last brought me a Bill of Lading for £782.10.8 Phila Curry. for which I thank you. I shall be very glad if you could succeed in getting my Money out of the Bank, for after the unwarrantable Lengths they have gone in assisting Wilson I do not think the Property can with Propriety be confided to their management.
I think you have done the best with Respect to Moses’s Matters and I am and shall be perfectly satisfied with whatever you think best to do in those Affairs. With Respect to Kinloch I wrote him that if he would Renew the Bond and Pay me the Interest annually and Punctually in London I had no Objection to let the Principal Remain ⟨some⟩ Years longer. You have the Copy of my Letters both to him and Bowman. I have not Received a Line from either of them. I wish they could be forced to discharge their Debts to me. What has Troop done with Jacob Cuyler? Is the Money yet Recover’d from him? As to the Land I should be glad to have it disposed of as well and as soon as possible for as long as it Remains unsold it is a certain annual Loss of the Interest of the Money and I have not the least Disposition to build, and I would sooner take £2000 for it than not get Rid of it if more cannot be obtained.
Mrs. Church is well; in about two Months she will give me another Boy or Girl; she joins in Love to Mrs. Hamilton and in wishing her well over her trying Time. Jack is grown a fine Boy; he is now at a pleasant Villa which I have purchas’d on the Banks of the Thames three miles from Windsor where we shall soon Repair to pass the Summer. I am My Dear Sir   Your very affectionate Friend & Serv
J B Church
Alexr Hamilton Esqr.
